Citation Nr: 0313917	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to June 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for PTSD.  In July 2001, the 
Board remanded the case to the RO for the development of 
additional evidence.


FINDINGS OF FACT

1.  There is no reasonable possibility that additional VA 
assistance of the veteran in obtaining evidence would aid in 
substantiating his claim for service connection for PTSD.

2.  Competent evidence does not link current PTSD symptoms to 
an in-service stressor.

3.  There is no credible supporting evidence that a claimed 
in-service stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service, nor incurred 
as a result of events during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that the veteran has received the notice 
required by the new law and regulations.  VA provided the 
veteran and his representative with the April 1999 rating 
decision, an August 1999 statement of the case (SOC), the 
July 2001 Board remand, and a November 2002 supplemental 
statement of the case (SSOC).  These documents together 
relate the law and regulations that govern the veteran's 
claim.  These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  In 
letters dated in December 1998, July 2001, January 2002, and 
April 2002, and in the July 2001 Board remand, VA informed 
the veteran and his representative of the type of evidence 
needed to support his claim, and indicated what the veteran 
should do toward obtaining such evidence, and what VA would 
do.

VA has taken actions, including providing relevant 
examinations, to assist the veteran in obtaining evidence 
necessary to substantiate his claim for service connection 
for PTSD.  As explained below, based on the evidence 
assembled, the Board concludes that there is no reasonable 
possibility that additional assistance would aid in 
substantiating that claim.

As noted by the RO, the report of the January 2002 VA 
examination did not indicate whether the diagnosis of PTSD 
was based on in-service stressors.  The RO scheduled a new 
psychiatric examination to clarify that and other issues.  
The veteran was sent notice that failure to report for the 
examination could result in his not receiving all of the 
benefits to which he might be entitled.  The veteran did not 
report for the examination.  When entitlement to a 
compensation, in conjunction with an original compensation 
claim, cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim shall 
be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a), (b) (2002).

In the case of claimed stressors based on personal assault, 
VA has additional obligations to provide notice of the kinds 
of evidence that could support such a stressor.  38 C.F.R. 
§ 3.304(f).  However, the regulations also provide, that the 
veteran's claim should be decided on the basis of the current 
record.  Further, the veteran's claim turns in large part on 
the lack of evidence linking inservice stressors to the 
current diagnosis, and not just on the lack of credible 
supporting evidence of the claimed stressors.

Given the veteran's lack of cooperation, the Board concludes 
that there is no reasonable possibility that additional 
assistance in obtaining evidence would aid in substantiating 
the veteran's PTSD claim.  Therefore, VA has no duty to 
provide further assistance.  38 U.S.C.A. § 1153

II. Service Connection for PTSD

A successful claim for service connection for PTSD requires: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and in the case of a non-combat veteran claiming 
non combat stressors (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The veteran's service medical records are silent for mental 
or emotional complaints or problems.  The records contain no 
reports of physical assaults or altercations.  Service 
records reflect that the veteran was absent without leave for 
three separate periods, was confined as a prisoner for two 
periods, and was on non-pay status for 231 days during his 
sixteen months of active duty.

The veteran received VA substance abuse treatment in 1998 and 
1999.  At that time, he did not report a history of traumatic 
events during service, but did report post-service stressors, 
including the amputation of his leg due to a gunshot wound, 
and imprisonment related to the gunfight in which he 
sustained the wound.  In 1998, psychological testing results 
were found to be consistent with PTSD from non-combat 
sources.  Although the RO asked the veteran in 1998 to 
describe the traumatic events in service that he claims led 
to PTSD, the only statement the veteran has given relating 
in-service stressors is a written report completed at a VA 
psychiatric examination in January 2002.  The veteran wrote 
that during service he had witnessed the attempted suicide or 
suicide of another service member, had been beaten by drill 
instructors to the point of being admitted to sick bay, and 
had otherwise been subject to physical, mental, and emotional 
abuse.

The examining psychiatrist noted having reviewed the 
veteran's claims file.  The examiner found that the veteran 
was "an extremely poor historian."  The examiner noted 
accounts indicating that the veteran had had "an extremely 
dysfunctional childhood."  The veteran reported having seen 
people die on the streets in his neighborhood when he was 
young, but he could not provide details.  When asked about 
the in-service stressors he had written down, the veteran was 
unable to elaborate, and was unable to provide any times for 
the events or names of persons involved.  Over the course of 
the examination, the veteran gave contradictory information 
about the events surrounding a gunshot wound after service in 
1984 that led to the amputation of his right leg.  During the 
interview, the examiner noted multiple contradictions and 
inconsistencies, which the veteran did not clarify when 
asked.

The examiner listed multiple diagnoses: psychotic disorder, 
not otherwise specified; alcohol, cocaine, and heroin 
dependence; PTSD and panic disorder with agoraphobia; and 
personality disorder, not otherwise specified.  The examiner 
expressed the opinion, based on multiple inconsistencies 
between the veteran's statements and the record, and the 
veteran's vagueness, that the veteran might be malingering on 
the symptoms of PTSD and panic disorder.  The examiner opined 
that psychosis was the most accurate of the diagnoses, as it 
was mentioned in the records and was consistent with some of 
the veteran's observed behavior.

Psychological testing results from 1998 were found to be 
consistent with PTSD from non-combat sources.  In the January 
2002 examination, the examiner listed PTSD among a number of 
possible diagnoses, without any opinion as to whether PTSD, 
if present, is linked to events during the veteran's service.  
The veteran's failure to report for the second examination 
thwarted the RO's attempt to clarify the gap in findings.  
The absence of specificity or detail regarding claimed in-
service stressors, even when the veteran was asked, makes it 
extremely unlikely that VA could obtain evidence supporting 
the occurrence of the claimed events.  The inconsistencies in 
the veteran's statements that were noted by the examining 
psychiatrist and are evident in the record make the 
credibility of the veteran's statements rather low.

There has been a somewhat uncertain diagnosis of PTSD, but no 
competent medical evidence of a link between current PTSD 
symptoms and service.  The veteran's claimed in-service 
stressors are unspecific and unsupported.  The VA examiner, 
in fact, cast doubt on them.  In the absence of credible 
supporting evidence of the claimed inservice stressors, and 
of competent evidence of a link between the claimed inservice 
stressors and a current diagnosis; the preponderance of the 
evidence is against the claim for service connection for 
PTSD.


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

